 Case: 1:20-cv-01020-SJD-KLL Doc #: 21 Filed: 07/23/21 Page: 1 of 1 PAGEID #: 263



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


L.O.I. PROPERTY, LLC, et al.,                              Case No. 1:20-cv-1020
        Plaintiffs,                                        Dlott, J.
                                                           Litkovitz, M.J.
        vs.

BUTLER COUNTY, OHIO, et al.,                               ORDER
     Defendants.



        This matter is before the Court following a status conference on July 21, 2021. In view of

the parties’ agreement to have this matter and Oakley v. Madison Township, Ohio, Case No. 1:21-

cv-101 (S.D. of Ohio) referred to the Court’s Attorney-Based Mediation program for a joint

mediation of both cases, the deadlines for further briefing on the pending motions for judgment on

the pleadings and responding to discovery are hereby STAYED pending the outcome of

mediation.

        The parties are ORDERED to advise the Court of the outcome of mediation within one-

week of the conclusion of the mediation.

        IT IS SO ORDERED.



Date:   7/22/2021
                                             Karen L. Litkovitz
                                             United States Magistrate Judge
